DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 4/1/2021.
Claims 1-4, 8-22 are pending. Claims 1, 16 and 19 are independent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 



Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

In regard to dependent claims 21 and 22, claims recite " … a parameter that configures …” however there is no description found in the specification that describe said “parameter that configures”. It is not understood what applicant is trying to seek protection on as there is no description and figure found in the specification. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21-22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In regard to dependent claims 21-22, claims recite "… a parameter that configures …” however there is no description found in the specification that describe said “parameter that configures”. Since there is no description found in the specification, examiner is unable to determine the boundary of the claim. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-22 are rejected under under 35 U.S.C. 103 as obvious over “Working screenshot of Visual Studio 2008” manufactured by Microsoft, published on Aug 11, 2008; herein after “Microsoft” in view of “How to apply conditional visibility Controls” published by Microsoft and available online at [https://docs.microsoft.com/en-us/dynamics-nav/how-to--apply-conditional-visibility-controls], published on 11/09/2017; hereinafter “MSOnlineDocs”.

In regard to independent claims 1, 11 and 18, Microsoft teaches a computer-implemented method comprising:
providing, by a computing device, a user interface for designing an electronic form for collecting or displaying data, wherein:

receiving, by the computing device, a user input indicating an adjustment to a location of the first component provided through the viewing panel (Microsoft, page 2-3; “Clarification: location of the component is adjusted via user input”) and
in response to receiving the user input indicating the adjustment to the location of the first component through the viewing panel, adjusting, by the computing device, the program logic for the electronic form, the adjustment comprising:
dynamically configuring, by the computing device, the program logic for the electronic form to (i) retain the relationship specified in the program logic after the first component is adjusted based on the user input and (ii) preserve functionality of the electronic form based on the program logic within the development platform; and
generating, by the computing device, a display of the electronic form based on the program logic that was dynamically configured and which reflects the display of the first component adjusted based on the user input (Microsoft, page 8-10; “Clarification: location and relationship between item4 component and ‘submit your response’ button component is preserved and retained as per the adjustment”)

Microsoft is silent on specifying a relationship between a first attribute of the first component and a second attribute of the second component.
MSOnlineDocs a system related with component and attributes wherein said system teaches specifying a relationship between a first attribute of the first component and a second attribute of the second component (MSOnlineDocs, page 1-2).
 
Microsoft and MSOnlineDocs are analogous art because they are from same field of endeavor, system related with component and attributes.
Therefore,  before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the teaching of MSOnlineDocs, applying conditional visibility, specifying relationship between a first attribute of the first component and a second attribute of the second component, to Microsoft. Motivation for doing so would have been to set visibility attribute more dynamically via expression and make the system more useful to customer.

In regard to dependent claim 2, Microsoft teaches the component permits a user to input data in the component through the user interface (page 2).

In regard to dependent claim 3, Microsoft teaches a user input indicating an adjustment to the location of the component, and the method further comprises the step of the user entering data into the component through the user interface. (pages 2-3).

In regard to dependent claim 4, Microsoft teaches the step of displaying the data entered by the user into the component through the user interface in the component at the adjusted location (pages 2-3).

In regard to dependent claim 5, Microsoft teaches configuration associated with the component comprises conditional logic that affects the display of the component. (pages 11; “Clarification: Boolean property of the component such visible, checked, disabled etc. affect display of the component”).

In regard to dependent claim 6, Microsoft teaches the configuration associated with component comprises a list of values that can be displayed in the component. (pages 6-7).

In regard to dependent claims 8 and 20, Microsoft teaches the step of generating a display of the electronic form is performed in real-time. (pages 11-13).

In regard to dependent claims 9, Microsoft teaches the user interface further comprises a component panel that displays a list of components; and
the component is selected from among the list of components and introduced into the viewing panel. (page 2).

In regard to dependent claim 10, Microsoft teaches the user interface further comprises a component configuration panel that displays a set of attributes that can be assigned to a component displayed in the viewing panel;
the component configuration panel further displaying values for the set of attributes that can be assigned to the component displayed in the viewing panel. (page 2).

In regard to dependent claim 12, Microsoft teaches the program logic is generated by the computing device in real-time in response to receiving the user input that indicates the selection of the component and insertion of the component into the viewing panel (pages 8-11)

In regard to dependent claim 13, Microsoft teaches the user interface further comprises:
a component panel that displays a list of components available for inclusion in the electronic form. (page 2).

In regard to dependent claim 14, Microsoft teaches the user interface further comprises:
a component configuration panel that displays a set of attributes that are assigned to each component included in the list of components (page 2).

In regard to dependent claim 15, Microsoft teaches generating, by the computing device, the electronic form based on the program logic; and
providing, by the computing device, a display of the electronic form for viewing within the user interface (pages 11-13).

In regard to dependent claim 16, Microsoft teaches the electronic form is generated in real-time in response to receiving the user input that indicates the selection of the component and
insertion of the component into the viewing panel (pages 11-13).

In regard to dependent claims 17 and 19, Microsoft teaches the generated electronic form permits a user to input data in the component through the user interface. (page 2).

In regard to dependent claim 21, Microsoft as modified by MSOnlineDocs as applied above teaches the first attribute of the first component comprises a parameter that configures visibility of the first component on the electronic form;
the second attribute of the second component comprises a parameter that configures visibility of the second component on the electronic form; and
the relationship between the first attribute and the second attribute specifies a conditional visibility relationship such that the visibility of the second component on the electronic form is conditioned upon the first component being visible on the electronic form (MSOnlineDocs, pages 1-2).

In regard to dependent claim 22, Microsoft as modified by MSOnlineDocs as applied above teaches dynamically configuring the program logic for the electronic form comprises configuring the program logic to (i) retain the conditional visibility relationship such that the visibility of the second component on the electronic form is conditioned 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Reza Nabi/
Primary Examiner, Art Unit 2175